DETAILED ACTION
Disposition of Claims
Claims 42-67 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 42-43, 45-48, 57, and 61-66, and species of antibody that comprises SEQ ID NOs: 3, 4, 9, 10, and 15-20 in the reply filed on 11/10/2020 is acknowledged.
Claims 44, 49-56, 58-60, and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0330588 A1, Published 10/22/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/22/2020, 03/11/2020, and 11/07/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 42 is drawn to an isolated anti-HCMV antibody, or antigen-binding portion thereof, comprising: (a) a heavy chain CDR1 (CDRH1), a heavy chain CDR2 (CDRH2), a heavy chain CDR3 (CDRH3), a light chain CDR1 (CDRL1), a light chain CDR2 (CDRL2), and a light chain CDR3 (CDRL3), 
Further limitations on the isolated anti-HCMV antibody, or antigen-binding portion thereof, of claim 42 having a) a heavy chain comprising SEQ ID NO: 9 or a sequence consisting essentially of SEQ ID NO: 9 but having at least one conservative substitution, and a light chain comprising SEQ ID NO: 10 or a sequence consisting essentially of SEQ ID NO: 10 but having at least one conservative substitution (claim 43); wherein the antibody is a monoclonal antibody (claim 45); wherein the antibody is a human antibody, a humanized antibody, or a chimeric antibody (claim 46). 
Claim 47 is drawn to a kit for detecting the presence of HCMV, or an antigenic fragment of HCMV thereof, in a sample comprising: (i) the isolated anti-HCMV antibody, or antigen-binding portion thereof, of claim 42, and (ii) a buffer; wherein said kit is further comprising a secondary antibody that specifically binds to the anti-HCMV antibody, or antigen-binding portion thereof (claim 48).
Claim 57 is drawn to a passive vaccine comprising the isolated anti-HCMV antibody, or antigen-binding portion thereof, of claim 42.  
Claim 61 is drawn to a pharmaceutical composition comprising (i) the isolated anti-HCMV antibody, or antigen-binding portion thereof, of claim 42, and (ii) a pharmaceutically acceptable carrier, preservative, or excipient.
Claim 62 is drawn to a nucleic acid sequence encoding the isolated anti-HCMV antibody, or antigen- binding portion thereof, of claim 42.
Further limitations on the nucleic acid sequence of claim 62 are wherein said sequence is comprising one of SEQ ID NO: 3, SEQ ID NO: 4, or a sequence consisting essentially of SEQ ID NO: 3, 
Claim 64 is drawn to a vector or vector system comprising at least one nucleic acid of claim 62.
Claim 65 is drawn to an isolated cell transformed with the vector or vector system of claim 64; wherein the cell is a bacterial cell, a yeast cell, or a mammalian cell (claim 66).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 65-66 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  It is suggested the claims be drawn to “an isolated cell” to overcome this rejection.

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 42-43, 45-48, 57, and 61-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 42-43, 45-48, 57, and 61-66 are rejected as lacking adequate descriptive support for any antibody with at least one conservative substitution in SEQ ID NOs: 15-20 that can still be an anti-HCMV (human cytomegalovirus) antibody or antigen-binding portion thereof.    
In support of the claimed genus (any antibody that binds to any HCMV with the CDRs of SEQ ID NOs:15-20 or conservative substitution mutants thereof), the application discloses antibody 5C3 which was generated by inoculating the laboratory HCMV strain AD169 into mice and then isolated from mouse 
While 5C3 was tested on mutated and “wild type” gH, there are apparently a number of mutations that affect gH, as many known gH antibodies bind in a species-specific manner, so it is unclear if these “mutants” generated were representative of other gH species (¶[0148]; See e.g. Urban M, et. al. J Virol. 1992 Mar;66(3):1303-11.; Klein M, et. al. J Virol. 1999 Feb;73(2):878-86.)   5C3 appears to recognize Davis, TB40/EVT, TB40/E and AD169 gH, as well as VHL/E, and TR (¶[0134]), which are a mix of laboratory and clinical-like strains; it does not appear as though the antibody was tested on wild-type non-laboratory strains, as it is shown and known in the art that serial passage in vitro greatly alters the HCMV virion and genome, and many genes essential for infectivity in vivo are lost, even from low-passage clinical-like strains (e.g. UL128, UL130, etc.; See e.g. Martí-Carreras J, et. al. Virus Genes. 2019 Apr;55(2):138-164. Epub 2019 Jan 2.)  One concern should be the difference noted between CYTOGAM™, which is polyclonal antisera derived from HCMV seropositive individuals (¶[0128]).  CYTOGAM™ comprises human antibodies which are generated in response to wild-type in vivo infection, and should work similarly in vitro.  As applicant has shown, CYTOGAM fails to prevent cell-to-cell dissemination unlike the 5C3 antibody, so there is a question as to whether or not the antibody is truly 
As set forth supra, only one example of an antibody in which said antibody comprised SEQ ID NOs: 15-20 as their CDRs also exhibited the function of binding to HCMV, namely gH.  No derivatives or variants or mutants thereof are disclosed that can achieve this function. Thus, the application fails to provide examples of sufficient species within the claimed genus.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. I.e., there is no evidence that any variant of 5C3 as claimed can still retain the ability to bind to HCMV.  Moreover, no correlation has been made to which sequences or amino acid positions are, or are not, essential in order to achieve the claimed HCMV binding, and if the “HCMV binding” is to any part of the virus or only to the recognized target, notably gH.  Lastly, the teachings of the art also fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed antibody variant and fragments thereof would confer the claimed binding function.  For example, a search of the art indicates that modifications to biological molecules such as proteins are unpredictable, and require experimentation regarding the relationships between alterations in sequence bases/side chains and the function and structure of the protein in order to determine the actual effects of the modifications as discussed by Bowie et al. (Bowie JU, et. al. Science. 1990 Mar16;247(4948):1306-10; See page 1306).  The art also shows that single amino acid mutations in the antibodies can greatly affect the ability of said antibody to bind to its target antigen (Winkler K, et. al. J Immunol. 2000 Oct 15;165(8):4505-14.; See also Kussie PH, et. al. J Immunol. 1994 Jan 1;152(1):146-52.)  When single amino acid mutations are generated, or when the combination or order of CDRs within an antibody is altered, it affects the neutralizing capability of the resulting antibody or fragment thereof (Chen Z, et. al. Nat Commun. 2015 Mar 30;6:6714.)  The art has further highlighted the importance of the order of CDRs, the interaction of non-CDR domains with respect to antigen/epitope binding, and that antigen-antibody algorithms or epitope prediction software/rational antibody design is highly inaccurate (Sela-Culang I, et. al. Front Immunol. 2013 Oct 8;4:302.)  Computational in silico methods have traditionally struggled to predict the effect of mutations in antibody–antigen complexes on binding affinity, and generation of actual mutants in vitro of antibodies is the preferred and reliable method to determine the effect of mutations on Protein Sci. 2016 Feb;25(2):393-409. Epub 2015 Nov 6.)  The CDR positions are also vital, as it is shown the length and sequence of the CDR in the H3 position can affect the overall binding capability of the antibody (Tsuchiya Y, et. al. Protein Sci. 2016 Apr;25(4):815-25. Epub 2016 Jan 20.)  The antigen itself can determine what lengths of CDRs are tolerated (Collis AV, et. al. J Mol Biol. 2003 Jan 10;325(2):337-54.)  CDRs may vary depending on the numbering system utilized.  The Chothia, Kabat, Martin, IMGT, Honneger, and Gelfand numbering schemes all differ, and depending on the numbering system utilized, one may end up with wildly different antibodies with functional differences distinct from the original antibody (See e.g. Dondelinger M, et. al. Front Immunol. 2018 Oct 16;9:2278.)
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  The binding partner or target is generically listed as “HCMV”, but applicant is still attempting to claim antibodies by their functional binding, as the specific antibody target is not claimed, so the breadth of the resultant antibody is such that it could theoretically bind to any HCMV protein and still be functional.
Thus, in view of the above, there would have been significant uncertainty as to which 5C3 mutants and binding fragments thereof would be able confer the claimed function of binding to HCMV.  In view of this uncertainty and the lack of sufficient number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.

	Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic composition comprising the 5C3 antibody of instant claim 1 formulated for use in passive immunotherapy, does not reasonably provide enablement for a passive vaccine comprising the isolated anti-HCMV antibody or antigen binding portion thereof, wherein said antibody comprises the CDRs of SEQ ID NOs:15-20 or sequences consisting essentially of said sequences having at least one conservative substitution.  The specification does not enable any person make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a composition which is called a “passive vaccine”, wherein said vaccine comprises the anti-HCMV antibody noted in the introduction to this rejection.  The term “vaccine,” by definition, implies a preparation intended for active immunological prophylaxis.  Prophylaxis is defined as the prevention of disease or of a process that can lead to disease.  In this claim construction, it is not clear as to what is being vaccinated against; since it is listed as an “anti-HCMV antibody”, it is assumed the vaccine target is HCMV.  As noted supra in the written description rejection, the “conservative substitutions” which may happen to the antibody include deletions, insertions, and substitutions, and the “function” is unclear as the target for said antibody is not clear, only that it is a target against HCMV.  Turning to the specification for clarification, the antibody which comprises the CDRs claimed is listed as “5C3” and its specific target appears to be a conformational epitope on the HCMV glycoprotein gH.
State of the prior art/Predictability of the art.  The art is knowledgeable about the usefulness of antibodies to treat HCMV infection; CYTOGAM™ as discussed by the applicant in the specification is a polyclonal antibody mix derived from seropositive human subjects that is used to treat HCMV infections.  However, it is known in the art that antibodies designed against gH tend to be species specific.  Neutralization of CMV by human sera has revealed strain-specific anti-gH antibodies (Urban M, et. al. J Virol. 1992 Mar;66(3):1303-11.)  Additionally, a specific domain within the amino-terminal portion of gH that is capable of inducing strain-specific neutralizing antibodies has been identified (Klein M, et. al. J Virol. 1999 Feb;73(2):878-86.)  Furthermore, studies of renal transplant recipients demonstrated an increased occurrence of adverse events in seropositive patients whose gH antibodies were mismatched with the gH from their seropositive organ donor (Ishibashi K, et. al. Clin Infect Dis 45:60–67.)  The potential for emergence of gH escape mutants was also demonstrated by use of the human-derived antibody MSL-109 following continuous passaging of infected epithelial cells in the presence of the antibody (Fouts AE, et. al. Proc Natl Acad Sci U S A 111:8209–8214.)
Working examples.  The working example disclosed in the specification focuses on the antibody 5C3 and its ability to recognize various laboratory strains of HCMV.  Some clinical-like laboratory strains of HCMV were also tested, but it does not appear as though clinical isolates were examined, nor that the antibody was delivered and tested for its ability to neutralize wild-type HCMV infections in vivo.  No mutants of the 5C3 antibody were generated.  
Guidance in the specification. The specification provides guidance towards the use of 5C3 as an anti-HCMV gH antibody that can recognize and bind to laboratory HCMV in vitro.  It is not clear what mutants of 5C3 would be tolerated to retain the anti-HCMV or anti-gH binding.  It is not clear if 5C3 or variants thereof are useful as passive vaccines in vivo.
Amount of experimentation necessary.  Additional research is required in order to determine how effective antibodies with the CDRs and mutants thereof would be in binding to any HCMV to have a therapeutic effect in vivo.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
Gardner TJ, et. al. Microbiol Mol Biol Rev. 2016 Jun 15;80(3):663-77.  Post-filing applicant related review.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648